DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 10-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FUKUMURA (2019/0131076).
Regarding claim 1, FUKUMURA discloses a multilayer electronic component (Fig. 18, 210) comprising: a body (Fig. 19, 12) including a dielectric layer (Fig. 19, 14) and first and second internal electrodes (Fig. 19, 16/18) alternately disposed with the dielectric layer interposed therebetween in a first direction (Fig. 19, X) and including first and second surfaces (Fig. 19, 12a/12b) opposing each other in the first direction, third and fourth surfaces (Fig. 19, 12e/12f) connected to the first and second surfaces and opposing each other in a second direction (Fig. 19, z), and fifth and sixth surfaces (Fig. 20, 12c/12d) connected to the first to fourth surfaces and opposing each other in a third direction (Fig. 20, y); a first external electrode (Fig. 19, 24a) including a first connection portion (Fig. 19, portion on 12e) disposed on the third surface and a first band portion (Fig. 19, portion on 12a/12b) extending from the first connection portion onto the first, second, fifth, and sixth surfaces (Fig. 19-20); and a second external electrode (Fig. 19, 24b) including a second connection portion (Fig. 19, portion on 12f) disposed on the fourth surface and a second band portion (Fig. 19, portion on 12a/12b) extending from the second connection portion onto the first, second, fifth, and sixth surfaces (Fig. 19-20), wherein the first external electrode includes a first electrode layer (Fig. 19, 26a) connected to the first internal electrode (Fig. 19) and a first plating layer (Fig. 19, 32a) disposed on the first electrode layer (Fig. 19), a first conductive resin layer (Fig. 19, 28a [0079]) disposed between the first electrode layer and the first plating layer of the first connection portion (Fig. 19), a first organic layer (Fig. 19, 30e [0101] polyimide resin is an organic material) disposed between the first electrode layer and the first plating layer of the first band portion (Fig. 19), and the second electrode includes a second electrode layer (Fig. 19, 26b) connected to the second internal electrode (Fig. 19) and a second plating layer (Fig. 19, 32b) disposed on the second electrode layer (Fig. 19), a second conductive resin layer (Fig. 19, 28b) disposed between the second electrode layer and the second plating layer of the second connection portion (Fig. 19), and a second organic layer (Fig. 19, 30f) disposed between the second electrode layer and the second plating layer of the second band portion (Fig. 19).  
Regarding claim 2, FUKUMURA further discloses that the first organic layer is disposed to cover an end of the first electrode layer at the first band portion (Fig. 19, 30e covers end of 26a), and the second organic layer is disposed to cover an end of the second electrode layer at the second band portion (Fig. 19, 30f, covers end of 26b).  
Regarding claim 3, FUKUMURA further discloses that the first organic layer is disposed to extend further than an end of the first plating layer of the first band portion to cover portions of the first, second, fifth, and sixth surfaces (Fig. 18-20), and the second organic layer is disposed to extend further than an end of the second plating layer of the second band portion to cover portions of the first, second, fifth, and sixth surfaces (Fig. 18-20).  
Regarding claim 10, FUKUMURA further discloses that the first and second electrode layers include a conductive metal and glass ([0180]).  
Regarding claim 11, FUKUMURA further discloses that the first and second conductive resin layers include a conductive metal and a base resin ([0186-0187]).  
Regarding claim 12, FUKUMURA further discloses that the base resin includes an epoxy ([0187]).  
Regarding claim 13, FUKUMURA further discloses that the first and second plating layers include an Ni plating layer and an Sn plating layer disposed on the Ni plating layer ([0189]).  
Regarding claim 14, FUKUMURA further discloses that the first organic layer is disposed to extend to a portion of the first connection portion (Fig. 19), and the second organic layer is disposed to extend to a portion of the second connection portion (Fig. 19).  
Regarding claim 15, FUKUMURA further discloses that the first organic layer is spaced apart from a central portion of the first connection portion (Fig. 19), and the second organic layer is spaced apart from a central portion of the second connection portion (Fig. 19).  
Regarding claim 16, FUKUMURA further discloses that the first organic layer is disposed between the first conductive resin layer and the first electrode at the first connection portion (Fig. 19), and the second organic layer is disposed between the second conductive resin layer and the second electrode at the second connection portion (Fig. 19).  
Regarding claim 17, FUKUMURA further discloses that the first and second organic layers are disposed to extend to cover all of the first, second, fifth, and sixth surfaces in which the first and second electrode layers are not disposed, and connected to each other (Fig. 22-24).  
Regarding claim 18, FUKUMURA further discloses that the first organic layer is disposed between and in contact with the first electrode layer and the first plating layer at the first band portion (Fig. 19, 30e makes direct contact with at least a portion of 26a and 32a), and the second organic layer is disposed between and in contact with the second electrode layer and the second plating layer at the second band portion (Fig. 19, 30f makes direct contact with at least a portion of 26b and 32b).  
Regarding claim 19, FUKUMURA further discloses that the first conductive resin layer is disposed between and in contact with the first electrode layer and the first plating layer at the first connection portion (Fig. 19), and the second conductive resin layer is disposed between and in contact with the second electrode layer and the second plating layer at the second connection portion (Fig. 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUKUMURA (2019/0131076) in view of ASANO et al (US 2018/0082786).
Regarding claim 4, FUKUMURA further teaches that the organic layers include a silicon compound. 
However, FUKUMURA fails to fully teach that FUKUMURA the organic layers include an organic silicon compound.
ASANO teaches that the organic layers include an organic silicon compound ([0060]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of ASANO to the invention of FUKUMURA, in order to reduce stress on the body and reduce the occurrence of cracks in layers (ASANO  [0010]).
Regarding claim 5, FUKUMURA, as modified by ASANO, further teaches that the organic silicon compound has a structure of polyfunctional alcoxy siliane Si-(CnH2n+1) 3 and includes an N element (ASANO  [0060]).  

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUKUMURA (2019/0131076).
Regarding claim 6, FUKUMURA fails to specifically teach the sizes of the claimed locations and therefore does not teach the ratio of those sizes. 
However,  it would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that T1/L1 is 0.1 or less in which T1 is a maximum size of the first conductive resin layer in the second direction at the first connection portion and L1 is a second- directional size from an end of the plating layer of the first band portion to an outermost side of the first external electrode in the second direction, in order to construct the device with the characteristics and size that best suits the user needs based on possible design option, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 7, FUKUMURA fails to specifically teach the sizes of the claimed locations and therefore does not teach the ratio of those sizes. 
However,  it would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that T1/L1 is 0.1 or less in which T1 is a maximum size of the first conductive resin layer in the second direction at the first connection portion and L1 is a second- directional size from an end of the plating layer of the first band portion to an outermost side of the first external electrode in the second direction, in a cross- section taken in the first and second directions at a center of the body in the third direction, in order to construct the device with the characteristics and size that best suits the user needs based on possible design option, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 8, FUKUMURA fails to specifically teach the sizes of the claimed locations and therefore does not teach the ratio of those sizes. 
However,  it would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that T1/L1 is 0.04 or more and 0.1 or less in which T1 is a maximum size of the first conductive resin layer in the second direction at the first connection portion and L1 is a second-directional size from an end of the plating layer of the first band portion to an outermost side of the first external electrode in the second direction, in order to construct the device with the characteristics and size that best suits the user needs based on possible design option, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 9, FUKUMURA fails to specifically teach the sizes of the claimed locations and therefore does not teach the ratio of those sizes. 
However,  it would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that T1/L1 is 0.04 or more and 0.1 or less in which T1 is a maximum size of the first conductive resin layer in the second direction at the first connection portion and L1 is a second-directional size from an end of the plating layer of the first band portion to an outermost side of the first external electrode in the second direction, in a cross-section taken in the first and second directions at a center of the body in the third direction, in order to construct the device with the characteristics and size that best suits the user needs based on possible design option, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Additional Relevant Prior Art:
MOTOKI et al (US 2008/0239617) teaches relevant art in Fig. 8.
ASANO et al (US 2018/0082785) teaches relevant art in Fig. 1-4.
TERASHITA et al (US 2018/0174753) teaches relevant art in Fig. 2.
YANG et al (US 2109/0385795) teaches relevant art in Fig. 1-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848